The Court
(nem. con.) decided that process of capias by alias, pluries, &c., must be continued against the absent defendant, until the trial term ; and that, for the want of it in this case, the cause has been discontinued, and should be struck off the docket.
CRanch, C. J., and Morsell, J., stated that they always understood the practice to be so in Maryland.
But Mr. Key having stated, that the precedents in Harris’s Entries mention one non est only, and not being able to refer to the book now,
The Court said they would hear a motion to reinstate the cause, if Mr. Key should think he could support the motion.
No such motion was made, and the plaintiff brought a new suit, in which both defendants were taken. See McCandless v. McCord, at March term, 1835, [post.]